No. 04-99-00447-CR
Terrell COPELAND,
Appellant
v.
The STATE of Texas,
Appellee
From County Court at Law No. 6, Bexar County, Texas
Trial Court No. 684,762
Honorable M'Liss Christian, Judge Presiding
Opinion by:	Alma L. López, Justice
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	April 19, 2000
AFFIRMED
	The appellant, Terrell Copeland, was convicted for the offense of driving while intoxicated
(DWI), open container. Copeland was tried before a jury and found guilty. After the jury found
Copeland guilty, the trial court sentenced Copeland to 45 days in jail and fined him $1,000.00.
	Copeland filed a notice of appeal and the trial court appointed an attorney to represent him
on appeal. The attorney studied the record and determined that no meritorious issues existed for an
appeal. The attorney then prepared an Anders brief stating that she had diligently searched the record,
researched applicable law, and concluded that the appeal is frivolous. See Anders v. State, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  Having concluded that the
appeal was frivolous, the attorney advised Copeland of the results of her review, provided Copeland
with a copy of her brief, advised Copeland of his right to file a pro se brief, and asked to withdraw
from representation. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.-San Antonio 1996, no
pet.).  Copeland did not file his own brief.
	We have reviewed the record and the brief. We agree with Copeland's attorney that the
appeal is frivolous and without merit. We affirm the judgment of the trial court and grant appellate
counsel's motion to withdraw.
							Alma L. López, Justice
DO NOT PUBLISH